DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 – 4, 6 – 11, 13 – 18 and 21 - 23 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is  Aiuto et al. (U.S. Patent 8,893,077), Rector et al. (U.S. Publication 2013/0042258), Rajagopal et al. (U.S. Publication 2013/0340028), Picard (U.S. Patent 8,694,964), Aberg (U.S. Publication 2014/0122028) and Kramer et al. (U.S. Publication 2101/0064252).  Aiuto teaches a method, comprising: generating, by one or more processors, an API client based on an API specification exposed by a service, wherein the API client provides objects and methods for using the service, and wherein the API client operates within a note in an API notebook tool loaded in a web browser; by exposing a domain specific language for the service; and displaying, by the one or more processors, a code cell and documentation for a documented usage scenario in the note, wherein the code cell comprises executable blocks of code that access an API call provided by the API client.  Rector discloses providing auto-completion and tooltip hints for the service in the note.  Rajagopal discloses accessing, by the one or more processors, the service using user credentials for authenticating with the service, wherein the user credentials are cached locally.  Picard discloses executing, by the one or more processors, the executable blocks of code to receive a result from the service in response to a user input; and displaying, by the one or more processors, the result in a results cell in the note.  Aberg discloses wherein a plurality of users can edit the note using the API notebook tool.  Kramer teaches an expander control depicted in an expanded state with example user-entered data. The control includes user-selected values and user-entered notes.  Collapsing the expander control still leaves the selected values and the associated notes visible in the collapsed state.
	However, the art of record does not teach, nor render obvious a method, comprising: generating, by one or more processors, an API client based on an API specification exposed by a service, wherein the API client provides objects and methods for using the service, and wherein the API client operates within a note in an API notebook tool loaded in a web browser by exposing a domain specific language for the service and providing auto-completion and tooltip hints for the service in the note; displaying, by the one or more processors, a code cell and documentation for a documented usage scenario in the note, wherein the code cell comprises executable blocks of code that access an API call provided by the API client; accessing, by the one or more processors, the service using user credentials for authenticating with the service, wherein the user credentials are cached in a browser-accessible local cache; executing, by the one or more processors, the executable blocks of code to receive a result from the service in response to a user input; displaying, by the one or more processors, the result in a results cell in the note in a collapsed visual state, wherein the API notebook tool stores the note in a data store and shares the note with a plurality of users, and wherein at least a first user of the plurality of users can edit the note to provide a modified usage scenario; and displaying, by the one or more processors, the result in an expanded visual state responsive to user selection of an interface element.
Claims 2 – 4, 5, 6 and 21 are allowed for at least the reasons of claim 1.  Claims 8 and 15 are variants of claim 1 and are allowed for the same reasons as are claims 9 – 11, 13, 14 and 22 which depend from claim 8 and claims 16 – 18, 20 and 23 which depend from claim 15.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM C WOOD/
Examiner, Art Unit 2193               

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193